Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contentions that he was denied his constitutional right to a speedy trial (see, People v Jordan, 62 NY2d 825, 826; People v Debo, 234 AD2d 944, 945, lv denied 89 NY2d 984) and that he was deprived of his right to due process of law as the result of preindictment delay (see, People v Cedeno, 52 NY2d 847, 848; People v Mike, 212 AD2d 999, 1000, lv denied 86 NY2d 738). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Kehoe, JJ.